Citation Nr: 1809891	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, and if so, whether entitlement is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that reopened the appellant's previously denied claim for entitlement to a one-time payment from the FVEC Fund, and denied the benefits sought.  The Appellant submitted a timely notice of disagreement.  

In April 2014, the Appellant provided testimony before a Veterans Law Judge at a Board hearing.  A transcript of the hearing is in the claims file.  

In a May 2014 decision, the Board remanded this matter for issuance of a statement of the case (SOC).  The RO issued the SOC in August 2014, the Veteran perfected a substantive appeal in a timely manner, and the matter was returned to the Board.  

With regard to the characterization of this issue, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDING OF FACT

On October 4, 2017, VA was notified that the appellant died in December 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  However, it is noted that the Appellant's wife's October 2017 request for substitution was denied by the RO in December 2017 based on a finding that the time limit to file for substitution had passed. 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


